Citation Nr: 0813622	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected broken 
nose with deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for sleep apnea and a broken nose.  The 
Board remanded the claim in July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

In July 2007, the Board remanded the claim for the purpose of 
obtaining an opinion regarding the etiology of the veteran's 
obstructive sleep apnea.

The record reflects that in August 2007 the AMC informed the 
veteran that he would be scheduled for an examination at his 
local VA medical facility.  He was further informed that the 
VA medical facility would notify him as of the date, time, 
and place of the examination.

The record also reflects that in August 2007 the Alexandria, 
Louisiana VA medical facility requested that the veteran be 
scheduled for the examination.  The record does not, however, 
reflect that the examination was scheduled, that the veteran 
was notified of the scheduling of the examination, or that 
the examination was conducted.  Nor does the record reflect 
that the veteran failed to appear for the examination.

Because it is unclear whether the veteran was scheduled for 
an examination in connection with this claim, the Board finds 
that a remand is necessary.  On remand, it should be 
determined whether the examination requested in August 2007 
was scheduled, and whether the examination was conducted.  If 
the examination was conducted, the associated report of 
examination should be obtained and associated with the claims 
file.  If the examination was not conducted, it should be 
determined whether the veteran failed to report for the 
examination.  If the veteran failed to report for the 
examination, given that the record does not reflect that the 
veteran was notified of the scheduling of any examination, he 
should be scheduled for an additional examination for the 
purpose of obtaining an opinion as to the etiology of his 
obstructive sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the examination 
requested in August 2007 was scheduled, 
and whether the examination was conducted.  
If the examination was conducted, obtain 
the associated report of examination and 
associate it with the claims file.  

2.  If the examination was not conducted, 
schedule the veteran for an examination by 
an appropriate examiner to determine the 
nature, extent and etiology of any 
obstructive sleep disorder that may be 
present.  The claims file must be made 
available to the examiner, and the 
examiner must state in the report of 
examination that the claims file was 
reviewed in conjunction with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file; the medical history of a pre-service 
broken nose, breathing problems and 
rhinoplasty; the clinical evaluation; and 
any tests that are deemed necessary, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
obstructive sleep apnea is causally 
related to the veteran's service-connected 
broken nose and deviated nasal septum 
(that is, the in-service nasal fracture).  
The examiner should also comment as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the obstructive sleep apnea is causally 
related to the veteran's history of 
fracturing the nose at age 10.  Finally, 
the examiner should comment as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
in-service nose fracture permanently 
worsened, or aggravated any obstructive 
sleep apnea that might have existed 
notwithstanding the in-service fracture.  
The rationale for all opinions must be 
provided.  

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time fore 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

